                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN

In Re:
         CURTIS C. RAYNER                                                            Case No.
                                                                              18-51763-MLO
                                                                                     Chapter 13
         Debtor(s)                                                                   Hon. OXHOLM
                                   /

                            ORDER MODIFYING THE AUTOMATIC STAY
                               AS TO CP FEDERAL CREDIT UNION

         A Stipulation to Modify the Automatic Stay as to Creditor, CP FEDERAL CREDIT UNION, having

been filed with the Court and the Court being fully advised in the premises, enters this Order.

         IT IS HEREBY ORDERED that the Debtor shall provide proof of valid full coverage insurance

covering the 2007 HARLEY DAVIDSON MOTORCYCLE VIN# 1HD1FC4107Y615164, with CP

FEDERAL CREDIT UNION as loss payee, to Creditor on or before April 10, 2019.

         IT IS FURTHER ORDERED that if valid proof of insurance is not received by Creditor, CP

FEDERAL CREDIT UNION, on or before April 10, 2019, Creditor shall be granted relief from the automatic

stay as to the 2007 HARLEY DAVIDSON MOTORCYCLE VIN# 1HD1FC4107Y615164 by the submission

of an Order and without further proceedings before the Court.

Signed on April 10, 2019




  18-51763-mlo         Doc 38          Filed 04/10/19    Entered 04/10/19 14:07:45                Page 1 of 1
